ALLOWANCE

Allowable Subject Matter
Claims 1 and 4-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claim 1 including wherein the air duct cover plate is disposed between the housing and the liner, wherein the closed air cavity and the chamber are separated by the liner and the air inlet, and the air inlet, the upper air outlet and the lower air outlet are disposed in the liner.
Specifically, CN 104048468 (Chen) is the closest prior art of record which teaches many features of claim 1 including: a cabinet including a chamber, a housing, a liner and an air duct cover plate, a closed air cavity formed at least partially between the air duct cover plate and the liner, an air guiding rib dividing the closed cavity into an air intake region, a first air supply region, and a second air supply region, and an air inlet, an upper air outlet and a lower air outlet. However, Chen fails to disclose wherein the air duct cover plate is disposed between the housing and the liner, wherein the closed air cavity and the chamber are separated by the liner and the air inlet, and the air inlet, the upper air outlet and the lower air outlet are disposed in the liner; Chen neither anticipates nor rendered obvious the present invention as set forth in the independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANA M VAZQUEZ/Examiner, Art Unit 3763